DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3, 7, and 9 are objected to because of the following informalities:  
Claim 1 Lns.1-2: the clause “dissipate heat of said display card” should be amended to recite “dissipate heat from said display card” in order to put the clause in better grammatical form.  
Claim 1 Ln.6: the clause “said heat generation unit” should be amended to recite “said at least one heat generation unit” so that the claim nomenclature is consistent.
Claim 1 Ln.18: the clause “and inserting into said” should be amended to recite “and inserted into said” in order to put the clause in better grammatical form.
Claim 3 Lns.1-2: the clause “said heat absorbing set” should be amended to recite “said at least one heat absorbing set” so that the claim nomenclature is consistent with that of claim 1.
Claim 7 Ln.4: the clause “said two division chambers” should be amended to recite “said at least two division chambers” so that the claim nomenclature is consistent.
Claim 9 Lns.1-2: the clause “said heat absorbing set” should be amended to recite “said at least one heat absorbing set” so that the claim nomenclature is consistent with that of claim 1.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng (CN 109976487).
Regarding claim 1, Geng discloses (Figs.1-9 and 13-14):
A radiator (See Fig.1) installed onto a display card (Pg.8, Par.2, Ln.2: the graphics card is the "display card") and adapted to dissipate heat of said display card, said display card including a board (Pg.8, Par.2, Ln.2: "the printed circuit board (PCB) of the graphics card") and at least one heat generation unit (Pg.8, Par.2, Ln.3: the graphics processor is the "at least one heat generation unit") disposed on said board, said radiator comprising: at least one heat absorbing set (the base 112 and heat exchanging tank 2 defines the at least one heat absorbing set) including a heat absorbing base (112) in contact with (Pg.8, Par.2, Lns.1-3: the heat absorbing base 112 will 

    PNG
    media_image1.png
    844
    899
    media_image1.png
    Greyscale


See next page→


    PNG
    media_image2.png
    907
    738
    media_image2.png
    Greyscale


See next page→

Wherein said at least one heat generation unit is a graphics processing unit (GPU) (Pg.8, Par.2, Ln.3: the graphics processor is the "at least one heat generation unit"), a display card memory, or a metal oxide semiconductor field effect transistor (MOS).
Regarding claim 4, Geng further discloses:
Wherein each of said plurality of radiating fins (35) includes a plurality of fin plates (See Figure Below) arranged in rows (See Figure Below) and inclined (See Figure Below) to each other, said plurality of fin plates being disposed in each of said plurality of channels (See Figs.3-4: each of the pipes 34 are separated from each other to form a plurality of channels that are then each occupied by a corresponding radiating fin of the plurality of radiating fins 35) to partition each of said plurality of channels into a plurality of through holes (See Figure Below).

See next page→

    PNG
    media_image3.png
    845
    891
    media_image3.png
    Greyscale

Regarding claim 8, Geng further discloses:
Wherein an auxiliary cooling set (wind guiding cover 4 and the fan 5 define the Auxiliary Cooling Set) is disposed above (See Figs.1 and 13) said main cooling set (the frame unit 37, first and second cooling containers, heat dissipating pipes 34, and the radiating fins 35 define the main cooling set), said auxiliary cooling set including a wind guiding cover (4) disposed above (See Figs.1 and 13) said main cooling set and a fan unit (5) disposed on said wind guiding cover (4).

Wherein said heat absorbing set (the base 112 and heat exchanging tank 2 defines the at least one heat absorbing set) includes a bottom base (11) disposed under said heat absorbing base (112) and a support base (12) disposed between (See Fig.7) said heat absorbing base (112) and said heat exchanging tank (2).
Regarding claim 10, Geng further discloses:
Wherein said cooling material (Pg.6, Par.6, Lns.1-3: the liquid that flows through the pipes 34 is the "cooling material") is a refrigerant (Pg.3, Par.12, Lns.1-3: the liquid is a liquid coolant that cycles through the pathway) adapted to circulate between said first container (See Figure of Claim 1) and said second container (See Figure of Claim 1) (Pg.7, Par.1, Lns.1-2, Pg.7, Par.4, Lns.1-2, and Fig.1: the system is a liquid loop, and therefore the liquid flowing through the loop will circulate between the containers).

Allowable Subject Matter

Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.
Claim 7 is objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the at least in part, because claims 3, 5, and 6 recite the limitations: 
(Claim 3): “said plurality of heat dissipating plates extending into said accommodation space of said heat exchanging tank”.
(Claim 5): “wherein an interior of said first container includes a first chamber and a second chamber which are formed independently of each other and configured to allow a circulation of said cooling material between said first container and said second container, said pump assembly being respectively communicated with said first chamber and said second chamber”.
(Claim 6): “wherein at least one partition unit is disposed in said accommodation space of said heat exchanging tank to partition said accommodation space into at least two rooms, said at least two rooms being formed independently of each other”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 3, 5, or 6, are believed to render the combined subject matter of claims 1 and 3, the combined subject matter of claims 1 and 5, or the combined subject matter of claims 1 and 6, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
The Office notes that although the Office cites prior art references that teach a partition/dividing plate for a radiator (US 20160234968, US 10459498, US 10834850, US 10609841), see attached PTO-892, it is believed that absent impermissible hindsight and/or without rendering the prior art device(s) inoperable for its intended purpose, there is no reason to 
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other radiator structures (US 20190249939, US 20180295746, US 10058009, US 20170115708, US 20130299139), fins provided within a base (US 20090038780), or drawn to cooling structures for a graphics card (US 20170108901, US 20150070837, US 20090040725).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN S SUL/            Primary Examiner, Art Unit 2835